The election of Nathaniel Cooledge, Jr., one of the two members returned from the town of Hadley, was controverted by Levi Dickinson, Jr., and others,1 for reasons, which appear in the following report of the committee on elections:—
“ To the election of said representatives, a petition or protest has been entered :—
1st. Because, at a more full meeting, the town by a large majority, voted to send only one.
2nd. Because one representative was sufficient, all that could be legally elected, and all that a majority of the inhabitants wished, or their interest required.
3rd. Because the election of Mr. Cooledge, the second representative, was effected by a much less number than the first, and after many inhabitants had left the meeting, expecting that only one would be chosen.
4th. Because the town of Hadley did not contain polls enough to entitle it, according to the laws and constitution of this commonwealth, to more than one representative.
Accompanying this petition is a copy of the proceedings of the meeting in said town of Hadley, on the said fifth of May, by which it appears, that the inhabitants voted first, that one representative be chosen for the ensuing year; that the meeting then proceeded to ballot for a representative, but before the balloting was completed, on motion it was voted, that the first vote be reconsidered; also voted, that two representatives be chosen for the ensuing year. The balloting for a representative was then completed, and all the votes given in (both *234before and after the passing of the two last votes,) were sorted, counted, recorded, and publicly declared, as follows :— For Moses Porter, Esq., 65; Charles P. Phelps, Esq., 46; Deacon William Dickinson. 1; Moses Porter, Esq., was declared to be elected. Votes for another representative were then given in, all of which were sorted, counted, recorded, and publicly declared, as follows: — For Charles P. Phelps, Esq., 42; Hon. Samuel Porter, 4; Mr. Nathaniel Cooledge, Jr., 55; and said Cooledge was declared to be elected. No person appearing before the committee to substantiate the statements made by the petitioners, the committee have not been able to discover any thing in the proceedings of the inhabitants of the town of Hadley which can vitiate the returns, or deprive the sitting members or either of them of their seats. The only point, which it appeared necessary to have established was, whether the town contained ratable polls sufficient to entitle it to send two representatives. To this point the Hon. Samuel Porter was called, who stated that he was an assessor of said town, and assisted in making the highway tax, in April last, for the present year, and after the tax was completed he carefully counted the ratable polls, and found the number to be three hundred and ninety-seven. The fact being established that the town had a right to elect two representatives:—
The committee ask leave to report, that Moses Porter, Esq., and Mr. Nathaniel Cooledge, Jr., have been constitutionally elected representatives of the town of Hadley, for the current political year ; and are entitled to their seats.”
The report was agreed to.1

 44 J. H. 9.


 44 J. H. 46.